DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 9 have been entered into the record.
Response to Amendment
The applicant has addressed the problem related to the priority claim of the application (see previous office action of 9/2/2022) by stating that they are “in the process or requesting and subsequently submitting a certified copy of the foreign priority document with the correct disclosure” (response of 12/2/2022 page 16).  As of the mailing of this office action, the correct foreign priority document has yet to be received.  The applicant was first made aware of this issue in the office action for the parent application 16/048206 dated 5/27/2020.  The continuation-in-part application (17/033785) was filled on 9/26/2020, which is after the applicant was again made aware of the priority deficiency.  Over two years has passed for the proper foreign priority document to be submitted regarding this application, or for the parent application.  Therefore, the examiner will issue a prior art rejection using the filing date of 9/26/2020, this is related to the new information included in the continuation-in-part submission.
The amendments to the specification and to Figure 1 overcome the drawing objections and the specification objections from the previous office action (9/2/2022).  The drawing objections and the specification objections are withdrawn.
The amendments to claim 1 cause 35 U.S.C. 112(f) to no longer be invoked (see previous office action 9/2/2022).  There are no current limitations the cause the interpretation under 35 U.S.C. 112(f).
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (9/2/2022).  The 35 U.S.C. 112(b) rejections are withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12/2/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The correct foreign priority date has not been established (see previous office action 9/2/2022 paragraph 36 on page 15), therefore a prior art rejection is issued with this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran Patent Number 10,860,115 B1 (filing date 9/19/2019) in view of Duan (Target Detection and Mission Planning Based on Pigeon-Inspired Optimization – 12/29/2015) and Zhang et al (Pigeon-Inspired Optimization Approach to Multiple UAVs Formation Reconfiguration Controller Design – 8/10/2014).
Regarding claim 1 Tran teaches the claimed flight path planning method for an aircraft, a process for flight planning and approval (Figure 1J), comprising the steps of:
the claimed providing a computer based system that includes a computer memory and a flight controller onboard the aircraft, a control system for the flying vehicle 10 (Figure 1A) includes a flight control system 80 (Figure 1H) where the vehicle includes a memory unit (column 54 thru 56) and the inter-vehicle control (IVC) includes a physical memory (column 18 lines 58 thru 60);
the claimed controlling a GPS device and a plurality of infrared sensors to obtain regional environment information in a specific area, “the flight control system 80 under the control of flight control software, senses the flight control sensors and moves the control surfaces using the control surface actuators to maintain the vehicle on a desired trajectory. The vehicle can be guided via the cameras, radar, lidar, and can also be directed to coordinates using the Global Positioning System (GPS).” (column 7 lines 36 thru 42), “In one embodiment, the configuration of sensors may comprise altimeters, accelerometers, gyroscopes, magnetometers, infrared sensors, LiDAR sensors, corona detectors, radiation detectors and so forth. According to an embodiment, the flight parameters may include at least one of a temperature of the engine of vehicle, a power consumption of the vehicle, a charging level of the battery of the vehicle, and sensor data measured by the configuration of sensors of the vehicle. In an embodiment, the plurality of flight parameters may further include Global Positioning System parameters (or GPS parameters) of the at least one vehicle. In an example, the statistical data may pertain to the GPS parameters obtained using the Global Positioning System (GPS) of the at least one vehicle. Examples of the GPS parameters include, but are not limited to, latitudinal and longitudinal coordinates of the at least one vehicle, uncertainty of estimated geo location of the at least one vehicle, and number of GPS satellites visible to the at least one vehicle for identifying the geo location thereof.” (column 7 line 60 thru column 8 line 11), and
the claimed locations included a starting point, a destination point and information about obstacles in the specific area, “The flight plan includes defining the flight paths based on specifying two or more waypoints of the plurality of waypoints. A flight path can be defined by one of specifying a start waypoint and an end waypoint and allowing a vehicle 10 to determine a path therebetween locally; and specifying a start waypoint and an end waypoint and a plurality of intermediate waypoints between the start waypoint and the end waypoint.” (column 26 lines 47 thru 54), and “an obstacle detection system for an air space includes: one or more air vehicles each having a plurality of environmental sensors; a processor with a neural network in at least one vehicle or in at least one communication tower (edge processor) to receive sensor data and identify the obstacle in the air space from sensor outputs” (column 9 lines 32 thru 37);
the claimed establishing a trajectory prediction model and an uncertainty prediction model, “establish trajectory prediction model with uncertainty” (column 17 line 54);
the claimed using the regional environment information and the models, determining an initial flight path within the specific area, “initialize the route to be optimized by the pigeon-inspired algorithm according to the route information in the specified area” (column 17 lines 54 thru 57);
the claimed applying a pigeon-inspired optimization algorithm to obtain an optimal flight path within the specific area starting with the initial flight path, “plans a flight path of an aircraft based on a pigeon-inspired optimization (PIO) method as follows: establish trajectory prediction model with uncertainty; initialize the route to be optimized by the pigeon-inspired algorithm according to the route information in the specified area, and initialize the parameters such as the dimension D of the search space, pigeon population, iteration number, and geomagnetic factor R in the pigeon-inspired optimization algorithm;” (column 17 lines 52 thru 60);
the claimed storing the optimal flight path in computer memory, “find the current optimal path, and store each parameter of the current optimal path and solve the minimization problem of costs for a particular path;” (column 17 lines 62 thru 64); 
the claimed controlling and guiding the aircraft to follow the optimal flight path, “controlling the vehicle to operate based on the model and the 3D environment” (column 1 lines 62 and 63), and “a flight control system 80 that may be disposed within the cab 11 that communicates with the electronics nodes of each propulsion assembly receiving sensor data from and sending flight command information to the electronics nodes, thereby individually and independently controlling and operating each propulsion assembly. The flight control system 80 receives data from various sensors such as air speed sensor 81, inertial sensor 82, radar 83, LIDAR 84, a plurality of cameras 85 positioned at various spots on the vehicle, accelerometer/gyroscope 86, and altimeter to determine height. The sensors provide orientation measurements and readings, including pitch angle, roll angle and heading of the vehicle and inertial measurements, including accelerations and angular rates of the vehicle. The control system 80 in turn drives the motors 87 with the propellers. The control system 80 also actuates the control surfaces (foldable wings, canards, etc) through actuator(s) 86. The control system receives communications from cellular, WiFi or 802.X protocol, and VHF/UHF transceivers through transceiver 87.” (column 7 lines 15 thru 34).
Tran does not explicitly teach the claimed mathematical formulas recited in the claim, but does teach all of the steps to the claimed method.  A person of ordinary skill in the art would understand that different mathematical formulas are used in the computations of the method steps.  Any number of known formulas would be applied to the steps to perform the method steps recited by Tran.  This would include the weighted cost function for path planning using PIO of Duan (pages 9 and 10 section 4.1.1) applied as the fitness function of Tran (column 17 line 50 thru column 18 line 8).  The formulas would also include the mathematical modelling of Zhang et al (pages 2708 thru 2710).  These formulas would be applied as the functions used in Duan and Zhang et al for calculating a minimization function (Duan page 10, and Zhang et al page 2710).  The mathematical formulas and algorithms for modeling of Duan and Zhang et al would be used in the method steps of Tran for controlling the aircraft along the optimal flight path.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process for flight planning and approval of Tran with the pigeon inspired optimization formulas and modeling of Duan and Zhang et al in order to allow aircraft missions to be completed within the time and endurance of the vehicle by reducing calculation times and reducing loiter times (saving fuel) (Duan page 1, Introduction paragraph 1), and to adjust the aircraft positions to expected formations and to plan paths to fly positions along paths to finish the formation reconfiguration tasks (Zhang et al page 2707, Introduction paragraph 1).
Regarding claim 2 Tran does not explicitly teach the claimed course angle changes and the claimed minimum step size, but these variables are implemented as a design choice.  A person of ordinary skill in the art may select any angle in which to implement course changes and any length of a flight plan section, including the sections being of equal length.  
Regarding claim 9 Tran teaches the claimed flight controller is a micro controller unit (MCU) and inertia measurement unit (IMU), where the MCU stores computing software and the IMU performs motion tracking tasks, “the flight control system 80 under the control of flight control software, senses the flight control sensors and moves the control surfaces using the control surface actuators to maintain the vehicle on a desired trajectory” (column 7 lines 36 thru 40), “the learning machine is supported by a GPU on a microprocessor” (column 93 lines 32 and 33), and “The flight control system 80 receives data from various sensors such as air speed sensor 81, inertial sensor 82, radar 83, LIDAR 84, a plurality of cameras 85 positioned at various spots on the vehicle, accelerometer/gyroscope 86, and altimeter to determine height. The sensors provide orientation measurements and readings, including pitch angle, roll angle and heading of the vehicle and inertial measurements, including accelerations and angular rates of the vehicle.” (column 7 lines 21 thru 29).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran Patent Number 10,860,115 B1 (filing date 9/19/2019), Duan (Target Detection and Mission Planning Based on Pigeon-Inspired Optimization – 12/29/2015) and Zhang et al (Pigeon-Inspired Optimization Approach to Multiple UAVs Formation Reconfiguration Controller Design – 8/10/2014) as applied to claim 1 above, and further in view of Sane et al Patent Application Publication Number 2015/0356875 A1.
Regarding claim 3 Tran does not explicitly teach the claimed trajectory prediction model uses rapidly exploring random trees (RRT) algorithm to generate the initial flight path, but an RRT is common and well known in the art for route planning.  Sane et al teach, “A route planning using rapidly exploring random trees (RRT) method will be described below and refers to a sampling-based planning algorithm that addresses route planning for a vehicle by combining sampling techniques with graphical motion-plan-tree generation and extension to build a roadmap for the vehicle. The method includes the growth or generation of a vehicle-rooted motion tree from results of sampling of a vehicle space and a connection of the vehicle-rooted motion tree to a rapidly computed or once-computed destination-rooted tree that provides cost-to-go routing to a destination point from any relevant location in a planning space.” P[0028], and may be applied to an aircraft (Figure 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process for flight planning and approval of Tran and the pigeon inspired optimization formulas and modeling of Duan and Zhang et al with the RRT method for route planning of Sane et al in order to insure that an aircraft avoids obstacles while the distance to a destination is continually reduced (Sane et al P[0004]).
Allowable Subject Matter
Claims 4 thru 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's lack of providing the requested foreign priority necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662